Citation Nr: 1751590	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  90-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial rating greater than 30 percent for chronic gastritis, duodenitis and gastrointestinal disorder to include intestinal mobility disorder/irritable bowel syndrome, diverticulitis and sigmoiditis.

2. Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Mrs. Karen Abatecola, his spouse


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (Agency of Original Jurisdiction (AOJ)). This case has a long procedural history which is outlined in the previous October 2014 Board decision.

In October 2014, the Board remanded the claim so that the AOJ could: furnish the Veteran with a Statement of the Case (SOC), provide notice under the VCAA; request information from the Veteran regarding any physicians that provided care for his claimed conditions, contact the Veteran to resubmit evidence, clarify whether a vocational rehabilitation folder exists and associate it with the claims file, afford the Veteran with a VA examination for his psychiatric disorder, conduct appropriate development, readjudicate the claim, and issue a Supplemental Statement of the Case (SSOC), if appropriate.  These actions have been completed.

Subsequent to the October 2014 Board decision, the AOJ granted a 100% disabling rating for the Veteran's mental condition, to include PTSD, with an effective date of November 6, 1998.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative if further action is required.


REMAND

In correspondence received in October 2017, the Veteran's representative refused to waive AOJ consideration of new evidence added to the record. This case, therefore, is remanded on due process grounds. As the Veteran has not undergone a VA examination of this condition in several years, another is needed.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated private and VA treatment records.

2. Afford the Veteran a VA digestive system examination for the purpose of determining whether his service-connected gastrointestinal disorders have worsened. Request the examiner to do the following:

    a.	Review the claims file, paying particular attention to all treatment records, and indicate in writing in a report that the review included this pertinent information.
 
    b.	Based on a review of the treatment records and a physical examination, evaluate and determine the severity of the Veteran's digestive system disability.

    c.	Review and consider the lay statements of the Veteran and his spouse, specifically as it relates to the severity of the Veteran's digestive system disability from September 1989 to present.

    d.	Note all associated symptoms and indicate whether this disability has caused considerable impairment of health, severe impairment of health or less than considerable impairment of health at any point in the period of appeal.

    e.	If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion

3. Readjudicate these claims in light of all of the evidence of record. If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

